Citation Nr: 1241871	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-41 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J. K.


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1945 to July 1946.  

This case comes before the Board of Veterans' Appeals (Board) Board on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).    

The Veteran and J. K. testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in October 2012, and a transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for bilateral hearing loss, 80 percent disabling; for eczema, 30 percent disabling; for residuals scars of the head and face, 30 percent disabling; and for residual scars of other than the head and face, 0 percent disabling.  His combined rating is 90 percent.  He has contended, including at his October 2012 personal hearing, that his service-connected disabilities, especially his hearing loss, are severe enough to prevent gainful employment.  

A review of the claims files reveals that the Veteran was provided a VA audiological evaluation in November 200, in which it was noted that "[i]t is more likely than not that the Veteran is not service connected for unemployability due to his service connected disability.  The hearing loss that the Veteran has today would not prevent him from doing a job for which he was suitably trained for nor would it prevent him from pursuing a job in which hearing is not at a premium to perform that which is required to perform said job."  The Board would point out that the audiogram referred to by the examiner in November 2009 is not on file and that the examiner's opinion is somewhat confusing, including when referring to the Veteran being "not service connected for unemployability."  Additionally, this opinion does not include any discussion of the relevant evidence to support the opinion.  The Board would also note that although the claims files contain separate opinions on whether each of the Veteran's major disabilities prevents employability, there is no opinion or discussion on whether the disabilities as a group preclude gainful employment consistent with his educational and employment background.   Consequently, additional development is warranted prior to final Board adjudication of the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for any service-connected disability since March 2012, which is the date of the most recent medical evidence of record.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

2.  A copy of the November 2009 audiological results will be added to the claims files.  If this examination report cannot be obtained, a written explanation of the actions taken to obtain the report will be added to the claims files.

3.  After the above have been completed, the AMC/RO must arrange for review of the Veteran's claims files by the VA audiologist who provided the opinion in November 2009.  If the examiner is not available, the AMC/RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The following considerations will govern the opinion:

a.  The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the reviewer, and the reviewer must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The reviewer must specify the dates encompassed by the Virtual VA records that were reviewed.  

b.  After reviewing the claims files, the reviewer is asked to provide an opinion with supporting rationale, which should include a discussion of the relevant evidence on file, regarding whether it is as least as likely as not (50 percent probability or more) that the Veteran's service-connected bilateral hearing loss is severe enough to preclude substantially gainful employment in keeping with his educational and employment history.  The report prepared must be typed.

It would be helpful if the reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

c.  If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

d.  If an examination is conducted, any necessary tests or studies must be performed, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  All findings and conclusions will be set forth in a legible report.  A rationale must be offered for all conclusions.

4.  Thereafter, if the above opinion concludes that the Veteran's bilateral hearing loss is not severe enough to preclude substantially gainful employment in keeping with his educational and employment history, the AMC/RO will arrange for review of the claims files by an appropriate health care provider to determine whether the Veteran's service-connected disabilities taken together are severe enough to prevent him from gainful employment.  The following considerations will govern the opinion:

a. The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the reviewer, and the reviewer must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The reviewer must specify the dates encompassed by the Virtual VA records that were reviewed.  

b. After reviewing the claims files, the reviewer must provide an opinion on whether the Veteran's service-connected disabilities are severe enough to prevent him from gainful employment. 

c. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, he/she must so state. 

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

e. If a current examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

5.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (2012) (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

6.  After the above have been completed, the AMC/RO will consider all of the evidence of record and 
re-adjudicate the Veteran's claim for TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

